DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species A: 	Fig. 2A – 2B, 5A and 5B The MTJ cell wherein the MTJ stack is directly coupled to the upper metal without the requirement of a via. The MTJ also have dielectric film spacer and the top layer of MTJ is exposed to upper metal. 
Species B:	Fig. 3A – 3H	A MTJ cell wherein the MTJ stack including an interlayer oxide is then deposited over the MTJ pillar. An upper metal layer is then deposited and in contact with the MTJ upper layer, the sidewall spacer and the interlayer dielectric.  
Species C:	Fig. 4A - 4F	A MTJ cell wherein the MTJ stack including an interlayer dielectric layer.  The interlayer dielectric is etched to for an opening over the MTJ. An upper metal layer is then deposited in the opening and over the upper layer of the MTJ and the bottom lead line is etched.
Species D:	Fig. 6A - 6F	A MTJ cell wherein the MTJ stack includes a hardmask layer consisting of oxide and titanium nitride layers. The hardmask layer is aligned with the MTJ stack. The MTJ cell is then cover with oxide.
Species E:	Fig. 7A – 7D	A MTJ cell wherein the MTJ stack includes a hardmask layer consisting of oxide and titanium nitride layers. The hardmask layer is aligned with the MTJ stack. The MTJ cell is then cover with oxide and the bottom lead line is etched.

Species G:	Fig. 10A – 10D  A MTJ cell wherein the MTJ stack includes a hardmask layer consisting of bottom oxide and nitride. The hardmask layer is etched and aligned with the MTJ stack. The MTJ cell is then cover with oxide and the top nitride layer is removed and then replace with copper layer. Further, the bottom lead line is etched.
Species H:	Fig. 12A – 12H  A MTJ cell wherein the MTJ stack includes sidewall spacers that is below the top layer of the MJT stack. The stack is covered with oxide and upper metal wraps around the MTJ.
Species I:	Fig. 13A – 13F  A MTJ cell wherein the MTJ stack includes the bottom lead line, the MTJ layers and the metal layer. The entire stack is etched to form the MTJ cell.
Species J:	Fig. 15A – 15E  A MTJ cell includes the MTJ stack, write word line, and a landing pad. The MTJ stack includes sidewall spacer below the top layer of MTJ. The read line wraps around the MTJ, then a thin oxide is deposited to insulate MTJ/Read Metal and upper metal (Bit line). 
Species K:	Fig. 16A – 16D  A MTJ cell wherein the MTJ stack includes the MTJ layers, read metal, thin oxide and upper metal. The entire stack is etched to form the MTJ cell.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891